Citation Nr: 0808518	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for phlebitis of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
upper thigh.

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right hand.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Infantry Badge.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, confirmed and 
continued a disability rating of 30 percent for phlebitis of 
the left lower extremity, a disability rating of 10 percent 
for residuals of a shell fragment wound of the left upper 
thigh, a noncompensable rating for residuals of a shell 
fragment wound of the right hand and a noncompensable rating 
for bilateral hearing loss.

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In an October 2005 rating decision, the RO increased the 
veteran's evaluation for phlebitis of the left lower 
extremity to a 60 percent rating, effective January 28, 2002.  
However, the issue of entitlement to a higher disability 
evaluation for phlebitis of the left lower extremity remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  

The Court also recently issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), 
concerning increased-compensation claims and finding that 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6. 

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claims for higher ratings is provided.

The Board notes that the veteran last had a VA audiology, 
orthopedic, neurologic, vascular, and dermatologic 
examinations in July 2005.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the veteran to undergo VA audiology, 
orthopedic, neurologic, vascular, and dermatologic 
examinations at an appropriate VA medical facility to 
determine the severity of his service-connected phlebitis of 
the left lower extremity, residuals of a shell fragment wound 
of the left upper thigh, residuals of a shell fragment wound 
of the right hand, and bilateral hearing loss.  

The claims file also reflects that the veteran has received 
medical treatment from VA Medical Center (VAMC) in 
Shreveport, Louisiana; however, as the claims file only 
includes records from that facility dated up to June 2005, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected hearing loss, left thigh, right 
hand, and phlebitis disabilities since 
June 2005.  Of particular interest are 
any outstanding VA records of evaluation 
and/or treatment of the veteran's 
service-connected bilateral hearing loss, 
left thigh, right hand, and left lower 
extremity phlebitis disabilities, for the 
period from June 2005 to the present, 
from the VAMC in Shreveport, Louisiana.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for various VA examinations to determine 
the current severity of his service-
connected phlebitis of the left lower 
extremity, residuals of a shell fragment 
wound of the left upper thigh, residuals 
of a shell fragment wound of the right 
hand, and bilateral hearing loss.  Prior 
to each examination, the claims folder 
and a copy of this remand must be made 
available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Orthopedic and Neurological Examination: 
The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and severity of 
the residuals of the shell fragment wound 
of the left upper thigh and residuals of 
the shell fragment wound of the right 
hand.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should provide a 
sustainable rationale for all opinions 
expressed and conclusions reached.



Vascular Examination: 
The RO should schedule the veteran for a 
VA vascular examination by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
phlebitis of the left lower extremity.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should note whether the veteran 
experiences: massive board-like edema 
with constant pain at rest; or persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and ulceration.  
If there is ulceration, it should be 
indicated whether it is persistent or 
intermittent in nature.  The physician 
should provide a sustainable rationale 
for all opinions expressed and 
conclusions reached.

Dermatology Examination: 
The RO should schedule the veteran for a 
VA dermatology examination.  The 
physician is requested to provide an 
opinion concerning the severity of the 
scar of the veteran's service-connected 
shell fragment wound of the left upper 
thigh and to determine the nature and 
severity of the scar on the veteran's 
right hand.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should 
specifically comment on whether the scars 
are tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; and whether there 
are changes in the pigmentation of the 
veteran's skin.  The physician should 
provide a sustainable rationale for all 
opinions expressed and conclusions 
reached.

Audiological Examination:
The veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of his service-
connected bilateral hearing loss.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
physician should be accomplished.  
Separate findings should be provided for 
each ear along with the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
provide a sustainable rationale for all 
opinions expressed and conclusions 
reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


